Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00466-CV

                                           Pedro RAMIREZ,
                                               Appellant

                                                   v.

                                          Frances RAMIREZ,
                                               Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-21553
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 2, 2019

DISMISSED

           In this restricted appeal, Appellant Pedro Ramirez filed a motion to dismiss this appeal.

The motion states the parties have reached an agreement to settle the underlying lawsuit. Appellee

Frances Ramirez has not filed any opposition to the motion.

           Appellant’s motion to dismiss this appeal is granted; this appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(2), 43.2(f); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.) (en banc) (per curiam).

                                                 PER CURIAM